NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 08/23/2022 has been entered. Claims 2-3 and 4-20 are pending in this application. Applicant’s amendments have overcome the objections previously set forth in the Non-Final Office Action mailed 06/13/2022.

Reasons for Allowance
Claims 2-3 and 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a collapse preventing lamp comprising a lamp panel and a lamp frame, wherein the lamp panel as a light source is installed in the lamp frame, and wherein a gap is defined between at least one side edge of the lamp panel and an edge of the lamp frame; and a baffle for shielding the gap is provided which is overlapped on the lamp frame, and the baffle is provided with an anti-collapse member for supporting a corresponding side edge of the lamp panel, wherein the lamp frame is formed by two lateral supports arranged opposite to each other and two frame edges arranged opposite to each other; and wherein the side edge of the lamp panel and the lateral supports are provided with a locking mechanism for fixing the lamp panel; and the gap is located between at least one of the frame edges and the side edge of the lamp panel; and wherein the locking mechanism comprises a locking hole defined in the lateral supports; and a locking piece rotatably mounted at the side edge of the lamp panel, wherein the locking piece has a length direction, and the locking piece is mounted at a middle thereof in the length direction at the side edge of the lamp panel through a rotating shaft, and wherein one end of the locking piece in the length direction is provided with a hook extending into the locking hole to be hooked, and the other end is provided with a toggling piece for rotating the locking piece as specifically called for the claimed combination.
The closet prior art, CAFERRO (US 2013/0027915), does not include the combination of all the claimed limitations above, specifically the locking mechanism comprises a locking hole defined in the lateral supports, a locking piece rotatably mounted at the side edge of the lamp panel, the locking piece has a length direction, the locking piece is mounted at a middle thereof in the length direction at the side edge of the lamp panel through a rotating shaft, one end of the locking piece in the length direction is provided with a hook extending into the locking hole to be hooked, and the other end is provided with a toggling piece for rotating the locking piece as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the CAFERRO reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of the details of the locking mechanism with the details of the lamp panel, lamp frame, and the lateral supports as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. E./
Examiner, Art Unit 2875

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875